Citation Nr: 1717437	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-18 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include unspecified depressive disorder.


REPRESENTATION

Appellant represented by:	Bryan J. Held, Agent


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran had active duty service from October 1974 to January 1979.  

This case comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for an acquired psychiatric disorder based on a finding that no new and material evidence have been submitted.

A May 2015 Board decision (by a Veterans Law Judge other than the undersigned) reopened the claim and remanded the case for further development.

The case is now assigned to the undersigned.  


FINDING OF FACT

The Veteran has unspecified depressive disorder that is as likely as not related to his military service.


CONCLUSION OF LAW

Service connection for unspecified depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a causal linkage between the disease or injury incurred or aggravated in service and the current claimed disability.  See Shedden v. Principi, 281 F.3d 11163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is a permanent increase in severity of the disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If the presumption of aggravation attaches, the government may rebut the presumption by clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease or injury.

The clear-and-unmistakable-evidence standard is an "onerous" one, and requires that the no-aggravation result be "undebatable."  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet.App. 228, 232 (1991)); see also Vanerson v. West, 12 Vet. App. 254, 258, 261 (1999)).  The determination of whether the record contained clear and unmistakable evidence of sufficient weight to rebut this presumption of soundness and aggravation is subject to de novo review by this Court.  See Cotant v. Principi, 17 Vet. App. 116, 130 (2003). 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48   (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345   (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) include his August 1974 enlistment examination, which revealed a clinically normal psychiatric system.  No prior psychiatric history was noted.  Two May 1977 records shows the Veteran reported sleepwalking and that he requested a psychiatric evaluation.  On October 1978 service separation examination, the Veteran's psychiatric system was clinically evaluated as normal, but the examiner noted the Veteran was sleepwalking in childhood.  

On September 2015 VA mental disorder examination, unspecified depressive disorder, and suspected paranoid personality versus delusional disorder/unspecified psychotic disorders were diagnosed.  The Veteran reported experiencing mental problems beginning in childhood.  Based on this report, the examiner opined that "it appears less likely that the [Veteran's] current psychiatric condition is due to or result of military service, and more likely that mental symptoms are long standing."  With regards to the Veteran's reported sleep disturbances in service, the examiner opined that because sleep disturbances is a common symptom of mental disorders, sleep disturbance noted in service is considered at least as likely as not related to the Veteran's current psychiatric condition.

Based on a review of the record, the Board concludes that service connection for unspecified depressive disorder is warranted.  The evidence shows that the Veteran has a diagnosis of unspecified depressive disorder, reported sleepwalking during service and the September 2015 VA examiner opined that such sleep disturbance is at least as likely as not related to the Veteran's current psychiatric condition.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his currently diagnosed psychiatric disorders were incurred during his military service.

The Board acknowledges the negative opinion from the VA examiner regarding the etiology of the Veteran's current psychiatric condition. However, as noted above, clear and unmistakable evidence is required to rebut the presumption of soundness. Even if the Veteran did have "mental problems" since childhood, his enlistment examination revealed a clinically normal psychiatric system.  In addition, the Veteran's enlistment report of medical history failed to show any reported psychiatric disorder.  The evidence also does not show any confirmed diagnosis of a chronic acquired psychiatric disorder prior to the Veteran's entry to service.  Consequently, the Board concludes that clear and unmistakable evidence has not been presented to rebut the presumption of soundness.  As such, the Board accords the negative nexus opinions relating the Veteran's currently diagnosed acquired psychiatric disorders as existing prior to service little probative value.  Furthermore, in light of the positive September 2015 opinion regarding the connection between the Veteran's in-service sleep disturbances and his current psychiatric condition, the evidence is at least in equipoise as to whether the Veteran's unspecified depressive disorder is related to his military service. 

Therefore, when affording him the benefit-of-the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for unspecified depressive disorder is, therefore, granted.


ORDER

Service connection for unspecified depressive disorder is granted. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


